DETAILED ACTION
This is the Final Office Action for application number 16/846,226 VESSEL WITH TEMPERATURE INDICATOR, filed on 4/10/2020. Claims 1-9 and 11-22 are pending.  Claim 10 has been cancelled.  This Final Office Action is in response to applicant’s reply dated 8/9/22.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “…raised array integral…” has not been previously disclosed and is therefore considered new matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A). 
Regarding claim 1 Zolotnik shows a vessel (20) configured to contain a fluid, comprising: a body (20, 60), the body comprising a base (24, 64), a left side, a right side, a front side, and a rear side (30); wherein the vessel defines a central axis located between the left side and the right side and oriented longitudinally from the front side to the rear side (Fig. 2B); the body further comprising: a raised portion (34) projecting from the base and disposed along at least part of the central axis.  Zolotnik shows wherein at least a part of the base (64) comprises a raised array (94; ¶ [0041]) integral (with 64; ‘the floor defines a plurality of bumps’) on at least one side of the central axis.
But Zolotnik fails to show a temperature indicator located in at least part of the raised portion that responds to the temperature of the fluid.   However, in another vessel device Overton shown a raised portion (34) that is a temperature indicator that responds to the temperature of the fluid (34; entire vessel is thermochromic plastic; page, 9, lines 16-17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a temperature indicator that responds to the temperature of the fluid for keeping the user from scald as shown by Overton. 
Regarding claim 2 Zolotnik as combined shows the vessel of claim 1, wherein the temperature indicator comprises thermochromic material (page 9, lines 16-17).  
Regarding claim 3 Zolotnik as combined shows the vessel of claim 2, wherein the thermochromic material changes color at a predetermined temperature (page 9, lines 21-22; page 2, lines 14-19).  
Regarding claim 4 Zolotnik as combined the vessel of claim 3, but fails to show wherein the predetermined temperature is approximately 40 degrees C.   However, the purpose is to keep users from scalding or chilling the baby.   Therefore the temperature would be need to be warmer than average body temperature which would be around 40 degrees. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined temperature as slightly warmer than average body temperature which would include about 40 degrees C as shown by Overton.  
Regarding claim 11 Zolotnik shows the vessel of claim 10, wherein the raised array comprises a plurality of raised blisters(94; ¶ [0041]).  
Regarding claim 12 Zolotnik shows the vessel of claim 1, wherein the base comprises a raised support on at least one side of the central axis adjacent to the raised portion (raised portion angled wall shows at 76 Fig. 8B).  
Regarding claim 17 Zolotnik as combined shows the vessel of claim 1, wherein the body comprises polymer (thermochromic plastics material: page 7, lines 13-14).  
Regarding claim 18 Zolotnik shows the vessel of claim 1, wherein at least one of the left side and the right side comprises a handle (52, 54).  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Frankel (US 5,375,271).
Regarding claim 5 Zolotnik shows the vessel of claim 1, but fails to show wherein the temperature indicator comprises at least one graphic designation corresponding to a temperature of the fluid.  However Frankel shows at least one graphic designation (18, 20, 22, 24, 28, 32; note, col. 4, lines 0-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a graphic designation for aesthetic purposes as shown by Frankel. 
Regarding claims 6 and 7 Zolotnik  as combined with Frankel shows the vessel of claim 1, and further shows wherein the temperature indicator defines at least one opening (Figs. 1-3), wherein the at least one opening corresponds to at least one of a letter, word, and symbol(18, 20, 22, 24, 28, 32; note, col. 4, lines 0-25).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a graphic designation for aesthetic purposes as shown by Frankel.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Yeung (WO 2012051827 A1).
Regarding claim 8 Zolotnik shows the vessel of claim 1, but fails to show wherein the temperature indicator is removable from the raised portion. However, Yeung details a temperature indicator that is removable (page 5, ¶ [02]; material applied to the basin bottom or the plug). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include the temperature indicator to be removable for the purpose of removing and replacing the indicator when needed as shown Yeung. 
Regarding claim 19 Zolotnik shows the vessel of claim 1, but fails to show wherein the front side defines at least one mounting hole. However, Yeung shows at least one mounting hole (211). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a mounting hole for the purpose of convenient storage as taught by Yeung (page 4,  ¶ [04]).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Yen (US 6,438,768) in further view of Taylor (US 1,534,618).
Regarding claim 9 Zolotnik shows the vessel of claim 1, but fails to show wherein the temperature indicator comprises a keyed edge portion configured to fit in a keyed opening in the raised portion and wherein the keyed portion is a notch.  However, Yen details a device (33) that is attached on the raised portion (30) that has a keyed edge (shown at 35) and configured to fit in a keyed opening on the raised portion (35). Turning attention to Taylor. Taylor shows notches (12) to provide a means to grasping for removal of the top.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik for the temperature indicator to include a keyed edge portion that is a notch and configured to fit in a keyed opening in the raised portion for the purpose of having a known attachment structure and location along with easy removal of the structure as shown by Yen and Taylor, such that the device is not under a user’s feet and easily readable. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Denocenzo (US 2,061,142).
Regarding claim 13 Zolotnik shows the vessel of claim 1, but fails to show wherein at least part of the base comprises a rest area on at least one side of the central axis adjacent to the rear side.  However, Denocenzo shows a rest area (12) at the rear side of the basin.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a rest area at the rear side of the basin for the purpose of the user having a place to relax the feet while partially in the fluid as shown by Dencenzo. 
Regarding claim 14 Zolotnik shows the vessel of claim 13, but fails to show wherein the rest area comprises a roughened surface.  However, Zolotnik teaches having a roughened surface (94) on the base of the vessel.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik as combined to include the rest area having a roughened surface for the purpose of preventing slipping as suggested by Zolotnik. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Sergi et al. (US Pub. 2014/0250583).
Regarding claims 15 and 16 Zolotnik shows the vessel of claim 1, But fails to show wherein the body comprises an antimicrobial material, wherein the antimicrobial material comprises silver.  However, Sergi shows an anti-microbial foot bath device (10) with that is impregnated with silver (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include silver so that the device is anti-microbial for the purpose of preventing infections as shown by Sergi.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Yeung (WO 2012051827 A1) in view of Frankel (US 5,375,271) in view of Yen (US 6,438,768) in further view of Taylor (US 1,534,618).
Regarding claims 20 and 21 Zolotnik shows a vessel (20) configured to contain a fluid, comprising: a body (20, 60), the body comprising a base (24, 64), a left side, a right side, a front side, and a rear side (30); wherein the vessel defines a central axis located between the left side and the right side and oriented longitudinally from the front side to the rear side (Fig. 2B); the body further comprising: a raised portion (34) projecting from the base and disposed along at least part of the central axis.  Zolotnik shows wherein at least a part of the base (64) comprises a raised array (94; ¶ [0041]) integral (with 64; ‘the floor defines a plurality of bumps’) on at least one side of the central axis.   But Zolotnik fails to show a temperature indicator located in at least part of the raised portion that responds to the temperature of the fluid.   However, in another vessel device Overton shown a raised portion (34) that is a temperature indicator that responds to the temperature of the fluid (34; entire vessel is thermochromic plastic; page, 9, lines 16-17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a temperature indicator that responds to the temperature of the fluid for keeping the user from scald as shown by Overton. 
 Zolotnik fails to show wherein the temperature indicator is removable from the raised portion. However, Yeung details a temperature indicator that is removable (page 5, ¶ [02]; material applied to the basin bottom or the plug; CLM 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include the temperature indicator to be removable for the purpose of removing and replacing the indicator when needed as shown Yeung.
Zolotnik fails to show wherein the temperature indicator is at least one symbol, each at least one symbol corresponding to a predetermined temperature; and wherein the at least one symbol includes at least one of a wait symbol, a safe symbol, and a countdown symbol.  However Frankel shows at least one symbol, each at least one symbol corresponding to a predetermined temperature; and wherein the at least one symbol includes at least one of a wait symbol (26 too hot), a safe symbol (36; okay), and a countdown symbol (too cold, 34)(18, 20, 22, 24, 28, 32, 34; note, col. 4, lines 0-25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include a symbol designation for aesthetic purposes as shown by Frankel. 
Zolotnik fails to show wherein the temperature indicator comprises a keyed edge portion configured to fit in a keyed opening in the raised portion and wherein the keyed portion is a notch.  However, Yen details a device (33) that is attached on the raised portion (30) that has a keyed edge (shown at 35) and configured to fit in a keyed opening on the raised portion (35). Turning attention to Taylor. Taylor shows notches (12) to provide a means to grasping for removal of the top.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik for the temperature indicator to include a keyed edge portion that is a notch and configured to fit in a keyed opening in the raised portion for the purpose of having a known attachment structure and location along with easy removal of the structure as shown by Yen and Taylor, such that the device is not under a user’s feet and easily readable (CLM 21).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zolotnik (US Pub. 2004/0003460) in view of Overton (GB 2 369 048 A) in view of Yeung (WO 2012051827 A1) in view of Frankel (US 5,375,271) in view of Yen (US 6,438,768) in further view of Taylor (US 1,534,618) in view of Sergi et al. (US Pub. 2014/0250583).
Regarding claim 22 Yeung shows the temperature indicator of claim 21, but fails to show an antimicrobial material.  However, Sergi shows an anti-microbial foot bath device (10) with that is impregnated with silver (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolotnik to include silver so that the device is anti-microbial for the purpose of preventing infections as shown by Sergi.
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.   Applicant argues with regard to the basin, the basin floor and the raised array shown by Zolotnik as not being a part of the basin floor.  The basin has been above identified as being (20, 60) and it follows that floor has been designated above as both the floor of 20 and the floor of 60.  The basin as a whole has been designed to be used together to hold liquid and therefore the basin and the basin floor have been designated as such.  Applicant argues that the basin and the liner are separate structures.  However, because the device is made to be used together the basin floor must be considered as both the floor of 20 and the floor of 60.   
Applicant argues that because Zolotnik is designed to be used together (20, 60) that the device teaches away from both Overton’s washing receptacle and applicant’s “vessel configured to contain a fluid” because Overton and applicant’s devices are liquid impermeable vessels.  However, the Zolotnik device is ‘configured to contain fluid’ (i.e. liquid impermeable vessel) when both 20 and 60 are used together, therefore Zolotnik does not teach away from the Overton of applicant’s device.  Zolotnik and Overton meet the two part test of being relevant art which is; the art must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Zolotnik and Overton are in the same field of endeavor of a vessel for containing liquid and both are reasonably pertinent to the particular problem with which the instant application was concerned as has been shown in detail in the above rejection. Therefore the use of both references as analogous prior art to the instant invention has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bushman et al. (US Pub. 2006/0064814) shows the general state of the art of a removable thermochromic vessel indicator; Dunn (US 5,963,993) shows the general state of the art of a removable thermochromic vessel indicator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/22/2022